Citation Nr: 1725640	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder bursitis.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip.  

3.  Entitlement to a combined rating in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1977, and from October 1978 to February 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In September 2014, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that additional development on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran has been afforded examinations pertaining to his service-connected left shoulder and right hip disabilities, including most recently in June and December 2015, pursuant to the Board's September 2014 remand instructions.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are incomplete, and the Veteran must be provided examination with respect to the left shoulder and right hip, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Although the Board notes that this case involves the left shoulder, a joint of an upper extremity, the Court rejected VA's argument in Correia that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  Instead, the Court stated that whether upper extremities are or can be weight-bearing is a medical question.  Correia, 28 Vet. App. at 168, Footnote 7.  Therefore, on remand, the VA examiner should state whether the left shoulder is or can be considered a weight-bearing joint for purposes of compliance with the Court's opinion in Correia.

In addition, as pointed out by the Veteran's representative in an April 2017 Informal Hearing Presentation, the June 2015 VA examiner who provided examination with respect to the hip did not indicate whether ankylosis was present, or provide any diagnostic findings, or indicate why such studies were not warranted.

For the foregoing reasons, the Board believes that the Veteran should be provided additional examinations of the right hip and left shoulder.

The Board also finds that a decision regarding the Veteran's claim that he is entitled to a combined disability rating in excess of 50 percent would be premature, as the matters being remanded may affect the assigned combined disability rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left shoulder and right hip disabilities. 

The claims file should be made available to the examiner for review in connection with the examination. All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide findings as to the range of motion of the left shoulder and right hip. Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner must also conduct these studies for the opposing joint as well. The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left shoulder and right hip are used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.   The examiner should indicate whether ankylosis is present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In particular, the VA examiner should state whether the left shoulder is or can be considered a "weight-bearing joint" for purposes of range of motion testing of the joint.  Correia, 28 Vet. App. at 168, Footnote 7.

The examiner should also comment on the impact of the Veteran's left shoulder and right hip disabilities on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




